           Case 2:20-cv-03700-GAM Document 10 Filed 10/15/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS J. PARIS,                             :
    Plaintiff,                               :
                                             :
      v.                                     :       CIVIL ACTION NO. 20-CV-3700
                                             :
MARIROSA LAMAS, et al.,                      :
    Defendants.                              :

                                             ORDER

      This 15th day of October, 2020, upon consideration of Thomas J. Paris’s pro se Amended

Complaint (ECF No. 8), it is ORDERED that:

      1.       Paris’s Amended Complaint is finally DISMISSED in its entirety as follows:

               a. Paris’s claims against the Defendants in their official capacities and his

                  federal claims against the Defendants in their individual capacities are

                  DISMISSED WITH PREJUDICE for failure to state a claim, pursuant to 28

                  U.S.C. § 1915(e)(2)(B)(ii); and

               b. Paris’s state claims against the Defendants in their individual capacities are

                  DISMISSED WITHOUT PREJUDICE for lack of federal subject matter

                  jurisdiction.

      2.       The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:

                                                     /s/ Gerald Austin McHugh

                                             GERALD A. McHUGH, J.
